ITEMID: 001-79062
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: BLOKHIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Yevgeniy Dmitryevich Blokhin, is a Russian national who was born in 1944 and lives in Moscow. The respondent Government are represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 9 June 1999 the Prefect of the Eastern Administrative District of Moscow decided that balconies of a block of flats in which the applicant lived were dilapidated and should have been demolished for safety reasons.
On 20 October 2000 the applicant appealed against the decision of 9 June 1999 to the Preobrazhenskiy District Court of Moscow. He argued that the demolition of his balcony had been unlawful and violated the requirements of the law.
On 1 February 2001 the Preobrazhenskiy District Court adjourned the examination of the action and asked the applicant to clarify his claims before 1 March 2001.
According to the Government, on 7 February 2001 the Preobrazhenskiy District Court sent a copy of the decision of 1 February 2001 to the applicant. The Government relied on a list of documents enclosed in the file of the applicant’s case showing that the local post office had accepted the letter of 7 February 2001 for delivery to the applicant. The applicant argued that he had not received the letter of 7 February 2001.
On 9 and 26 March 2001 the applicant complained about the court’s inactivity in his case. The Preobrazhenskiy District Court received the complaints on 15 March and 10 April 2001, respectively.
On 21 May and 1 June 2001 the President of the Preobrazhenskiy District Court sent two identical letters to the applicant informing him that on 1 February 2001 the Preobrazhenskiy District Court had suspended the adjudication of his action and granted him an extension until 1 March 2001 for clarification of his claim. The President also noted that due to the fact that the applicant had not corrected the defects, his statement of claim with accompanying documents would be returned to him. The applicant alleges that he only received the letters of 21 May and 1 June 2001 on 9 and 14 June 2001, respectively.
On 14 June 2001 the applicant received a letter of 6 June 2001 from the Preobrazhenskiy District Court. The District Court returned his statement of claim and accompanying documents because he had not complied with the decision of 1 February 2001.
On 4 February 2002 the applicant complied with the instructions set out in the decision of 1 February 2001 and resubmitted his complaint about the Prefect’s decision of 9 June 1999 to the Preobrazhenskiy District Court.
On 30 October 2002 the Preobrazhenskiy District Court dismissed the applicant’s action. The judgment became final on 30 January 2003 when the Moscow City Court upheld it on appeal.
From 24 October 2000 the applicant was a party to a dispute in which he attempted to challenge a Moscow Government’s regulation of 13 June 1995 concerning assessment of living surface in housing premises.
On 27 February 2001 the Supreme Court of the Russian Federation, in the final instance, dismissed the applicant’s complaint.
